Citation Nr: 1100223	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-37 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of a right ankle sprain. 

3.  Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).

4.  Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2001 to May 2005.

These issues come to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision that assigned an 
initial noncompensable disability rating for residuals of a right 
ankle sprain by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana and a May 2006 rating 
decision that denied service connection for GERD by the VA RO in 
Philadelphia, Pennsylvania.

The Veteran requested a Travel Board hearing in the November 2007 
substantive appeal.  A Travel Board hearing was scheduled for 
August 2010; however, the Veteran failed to appear at the 
scheduled proceeding.  He did not request to reschedule the 
hearing and he has not provided good cause for his failure to 
appear.  Accordingly, the Board will review his appeal as if he 
withdrew his hearing request.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (2010).

The Board observes that the Veteran submitted a substantive 
appeal in November 2007 with respect to the issues of entitlement 
to service connection for asthma and low back sprain.  However, 
during the course of the appeal, the RO granted service 
connection for these claims in a December 2007 rating decision.  
As the RO granted in full the benefits on appeal, the service 
connection claims for asthma and low back sprain are no longer in 
appellate status and no further consideration is required.  

With respect to the issues of entitlement to an initial increased 
rating for PTSD and entitlement to TDIU, the Veteran did not 
submit a substantive appeal or provide any indication that he 
wanted to appeal these issues after the January 2010 statement of 
the case was sent to him.  However, in June 2010, the RO sent the 
Veteran a supplemental statement of the case reevaluating these 
issues after associating additional VA treatment records and VA 
Vocation Rehabilitation records with the claims file.  The Board 
recognizes that the RO indicated in the supplemental statement of 
the case that they have not received a VA Form 9 (substantive 
appeal) from the Veteran and this is not considered a substantive 
appeal.  The RO also noted that if the Veteran wanted to continue 
with the appeals process for these issues, he must submit a VA 
Form 9 within 60 days.  In addition, the Board notes that the RO 
did not certify these issues for appeal.  Nonetheless, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that the 
filing period for a substantive appeal in a claim for VA benefits 
is not jurisdictional, and VA may waive any issue of timeliness 
in the filing of a substantive appeal, either explicitly or 
implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as 
the RO had never addressed the issue of timeliness in the SOC and 
the Veteran was not informed that there was a timeliness issue 
until his claim was before the Board, the Court determined that 
the RO had essentially waived any objections it might have 
offered to the timeliness, and had implicitly accepted the 
Veteran's appeal).   Furthermore, the Court has held that, as 
with the timeliness of a Substantive Appeal, in determining the 
adequacy of a Substantive Appeal, "the Board's use of a 
jurisdictional, i.e., nondiscretionary, analysis [is] not 
appropriate," and that VA may waive "any ... pleading 
requirements on the part of the appellant." Percy, 23 Vet. App. 
at 47 citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).  
In this case, the Board concludes that the issuance of the 
supplemental statement of the case, even with the disclaimer that 
it did not consider the issues on appeal, indicates that these 
issues are still on appeal.  Therefore, the Board will 
adjudicated the issues of entitlement to an increased rating for 
PTSD and entitlement to a TDIU.  

The issues of entitlement to an initial increased rating for 
service-connected residuals of a right ankle sprain and PTSD and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's GERD 
began during active military service with a continuity of 
symptomatology thereafter.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, GERD was 
incurred in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Merits of the Claim for Service Connection

In a December 2005 VA examination, the Veteran indicated that he 
has heartburn and was prescribed Nexium six months prior to the 
examination, which was around the time the Veteran was discharged 
from military service.  The examiner diagnosed the Veteran with 
GERD.  The RO construed the Veteran's statements in the December 
2005 VA examination as a service connection claim for GERD.  
Essentially, the Veteran contends that his GERD began during 
active military service.  

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 20002); 38 C.F.R. § 
3.303 (2010).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson element is through a demonstration 
of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 
C.F.R. § 3.303(b).  

As noted above, in assessing whether the Veteran is entitled to 
service connection for GERD, the Board must determine whether the 
Veteran has a current diagnosis of the claimed disorder.  A VA 
treatment record dated in January 2007 shows that the Veteran has 
a current diagnosis of GERD.  Thus, the Veteran has the claimed 
disorder. 

The Veteran testified that he first started having symptoms of 
GERD during military service and that he sought treatment for 
this disorder while he was in active military service.  DRO 
Hearing Transcript at 5.  He reported that the military physician 
diagnosed him with acid reflux and recommended that the Veteran 
take Rolaids.  A February 2003 service treatment record documents 
complaints of stomach pain, vomiting and diarrhea; however, he 
was diagnosed with acute gastritis.  The Veteran's service 
treatment records do not show that the Veteran complained of or 
received treatment for GERD during active military service.  

After military service, the first evidence of treatment for a 
stomach disorder was in August 2005, approximately three months 
after discharge from military service.  The physician diagnosed 
the Veteran with reflux and noted that he was currently on Nexium 
through his private insurance.  During a general VA examination 
in December 2005, which was provided to the Veteran for other 
claimed disabilities, the Veteran reported to the examiner that 
he had heartburn and he was prescribed Nexium six month prior to 
the examination, which was around the time the Veteran was 
discharged from active military service.  

Although there is no medical documentation of GERD during 
military service, the Board finds that the lay statements from 
the Veteran are competent and credible as to having symptoms of 
GERD during military service.  There is nothing in the record 
that contradicts these statements.  In addition, as noted above, 
the evidence shows that the Veteran sought treatment within three 
months after discharge from military service and the Veteran 
informed the physician that he had been prescribed Nexium for his 
acid reflux.  In December 2005, the Veteran further explained 
that he had been using Nexium for his acid reflux since around 
the time he was discharged from service.  These statements were 
made when medical treatment was being rendered and they were made 
to ascertain the Veteran's then-state of physical fitness.  Thus, 
the Board finds that the medical history reported by the Veteran 
to a medical professional in seeking treatment for a medical 
disorder is credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that statements made to physicians for purposes 
of diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order to 
receive proper care).  Accordingly, the evidence supports the 
Veteran's claim that he had GERD during military service.  

The Board observes that the Veteran was not provided with a VA 
examination and opinion with respect to his service connection 
claim for GERD and the record does not contain any medical 
opinion linking the Veteran's current GERD to his active military 
service.  Nonetheless, the Veteran may also establish the third 
Hickson element by demonstrating continuity of symptomatology.

The Veteran testified at a DRO hearing in February 2009 that his 
symptoms of GERD, which included heartburn, started in 2004 
during military service.  DRO Hearing Transcript at 5.  The 
Veteran indicated that he has had a continuity of symptoms of 
GERD since military service.  Id. at 5-6.  The Veteran, as a lay 
person, is competent to report continuity of symptoms of GERD to 
include heartburn and vomiting since military service.  
Furthermore, there is nothing in the record that indicates the 
Veteran's statements with respect to symptoms of GERD in service 
and a continuity of symptoms since service are not credible.  In 
fact, the medical evidence tends to support a continuity of 
symptoms since service as the Veteran sought treatment for acid 
reflux within three months after discharge from military service. 

Based on the foregoing, the evidence of record reveals that the 
Veteran provided credible lay evidence of post-service continuity 
symptomatology of the same symptoms he had during service and 
medical evidence that shows the Veteran's current diagnosis of 
GERD is related to the post-service symptomatology.  See Savage, 
10 Vet. App. at 496-97.  Accordingly, the evidence is in relative 
equipoise with respect to whether the Veteran's current GERD was 
incurred during active military service.  Resolving all 
reasonable doubt in the Veteran's favor, the claim of entitlement 
to service connection for GERD is warranted.


ORDER

Entitlement to service connection for GERD is granted.



REMAND

After a review of the record, the Board concludes that further 
development is necessary prior to adjudicating the remaining 
issues on appeal.  

The Board observes that the Veteran was provided with a general 
VA examination in December 2005 that evaluated the current 
disability level of the Veteran's right ankle.  The examiner 
determined that the range of motion of the right ankle was within 
normal limits.  The Veteran underwent another VA examination in 
September 2009 to evaluate the Veteran's right foot.  The 
September 2009 examiner also evaluated the Veteran's right ankle 
and he determined that the Veteran's plantar flexion lost 
approximately 15 degrees of flexion, indicating that the 
Veteran's right ankle disability may have increased in disability 
since the December 2005 VA examination.  However, the Board finds 
that this examination is confusing, because the examiner reported 
that the range of motion for plantar flexion of the right ankle 
was to 135 degrees and plantar flexion for the left ankle was to 
150 degrees.  Normal or full range of motion for the ankle is 
dorsiflexion (extension) from zero to 20 degrees and plantar 
flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2010).  Furthermore, the examiner did not note if there was 
additional limitation on repetitive use or functional loss due to 
flare-ups, fatigability, incoordination or pain on motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board concludes 
that the September 2009 VA examination with respect to the 
evaluation of the Veteran's right ankle is inadequate for rating 
purposes.  Thus, the Board finds that the Veteran should be 
provided with another VA examination to evaluate the current 
severity of the Veteran's service-connected residuals of a right 
ankle sprain.

With respect to the Veteran's increased rating claim for PTSD, 
the Veteran was provided with a VA examination in October 2008.  
At that time, the Veteran was working at the Post Office.  
However, the evidence indicates that the Veteran's symptoms have 
become worse since the last VA examination in October 2008.  In 
this regard, the Veteran reported that he has lost his job in 
part due to his symptoms of PTSD.  See March 2009 notice of 
disagreement.  He also noted that due to his symptoms of PTSD, he 
and his wife have separated, although they are pursuing 
counseling through the VA to mend their marriage.  Id.  The U.S. 
Court of Appeals for Veterans Claims has held that "[w]here the 
veteran claims a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  
As the evidence of record indicates that the Veteran's PTSD 
symptoms have increased in severity, the Board concludes that the 
Veteran should be provided with another VA examination.

Turning to the Veteran's claim of entitlement to TDIU, the Board 
notes that this claim, by its very nature, is impacted by the 
outcome of his increased rating claims. Thus, it is inextricably 
intertwined with these issues on appeal and it must be remanded 
as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(all issues inextricably intertwined with an issue certified for 
appeal are to be identified and developed prior to appellate 
review).  Furthermore, as there is evidence that some of the 
Veteran's service-connected disabilities have increased in 
severity, the Veteran should be provided with another VA 
examination to determine if he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the nature and current level 
of severity of his service-connected 
residuals of a right ankle sprain.  Prior 
to the examination, the claims folder must 
be made available to the physician for 
review of the case. All indicated tests 
and studies should be accomplished.  The 
examiner should determine the limitation 
of motion, if any, of the Veteran's right 
ankle, and discuss whether there is pain 
on movement, fatigue, weakness, lack of 
endurance or incoordination.  The examiner 
should elicit information as to the 
frequency, duration and severity of any 
associated symptomatology, and loss of 
function in daily activities, including 
work and physical activity.  A complete 
rationale for all opinions expressed must 
be provided.  

2.	Schedule the Veteran for a VA examination 
to determine the nature and current level 
of severity of his service-connected PTSD.  
All indicated tests and studies should be 
accomplished and the examiner should 
provide a complete rationale for all 
opinions expressed.  The claims file must 
be made available to the examiner. 

3.	Thereafter, schedule a VA examination to 
determine whether the Veteran's service-
connected disabilities, alone, render him 
unable to engage in substantially gainful 
employment.  The opinion should include a 
description of the overall effect of his 
service-connected disabilities on 
potential employment.  The opinion should 
state whether the Veteran's service-
connected disabilities, alone, render him 
unemployable, with an explanation.  

4.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claims 
of entitlement to an initial increased 
rating for residuals of a right ankle 
sprain and PTSD and entitlement to a TDIU, 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran with a 
supplemental statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


